Case 1:17-cr-00153-TH Document 212 Filed 12/13/18 Page 1 of 2 PageID #: 937




                      IN THE UNITED STATES DISTRICT COURT

                       FOR THE EASTERN DISTRICT OF TEXAS

                                   BEAUMONT DIVISION


  UNITED STATES OF AMERICA                       §
                                                 §
  VS.                                            §       CRIMINAL NO. 1:17-CR-153-4
                                                 §       JUDGE THAD HEARTFIELD
  RICARDO AVILEZ                                 §

                   MOTION TO ADOPT CO-DEFENDANT’S MOTION
  TO THE HONORABLE JUDGE OF SAID COURT:
          Now comes RICARDO AVILEZ, Defendant, by the through his attorney of

  record, Russell J. Wright, and files this Motion to Adopt Co-Defendant’s Motion, and in
  support thereof would show the following:

                                                I.
          On August 10, 2018, a Co-Defendant filed a Motion to Suppress Wiretap
  Evidence in this case (Dkt. 172). Defendant has standing to bring this motion and the

  ruling in the case will directly affect Defendant’s case. In the interest of justice, judicial

  economy and due process Defendant moves the court to allow him to join the Motion to
  Suppress filed as docket #172.

          WHEREFORE, PREMISES CONSIDERED, Defendant respectfully requests that

  the court issue an order allowing him to adopt Co-Defendant’s Motion to Suppress
  Wiretap Evidence in this case (Dkt. 172).

                                                 Respectfully submitted,

                                                 /s/ RUSSELL J. WRIGHT
                                                 RUSSELL J. WRIGHT
                                                 TBA#22055500
                                                 P. O. BOX E
                                                 SILSBEE, TEXAS 77656
                                                 Office#(409) 246-8844
                                                 Fax #(409) 246-1001
Case 1:17-cr-00153-TH Document 212 Filed 12/13/18 Page 2 of 2 PageID #: 938




                               CERTIFICATE OF SERVICE
         I hereby certify that a true and correct copy of the foregoing instrument has been

  delivered by electronic filing to Christopher Thomas Rapp, Assistant United States
  Attorney and all other attorneys who receive electronic filings for this case on this 13th

  day of December, 2018.

                                                  /s/ RUSSELL J. WRIGHT
                                                  RUSSELL J. WRIGHT

                           CERTIFICATE OF CONFERENCE

  Counsel for the Defendant has communicated with Christopher Thomas Rapp, Assistant

  United States Attorney, and he advised me that he will reserve his opinion as to the relief

  requested until after he has read the motion.


                                                  /s/ RUSSELL J. WRIGHT
                                                  RUSSELL J. WRIGHT
